Title: From Benjamin Franklin to John Paul Jones, 8 March 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy March. 8. 1780
I received your Favour of the 3d Inst. I find the Arms are to be sent in one of the Kings Ships. I inclose an Order for the Cannon which you say You can take as Ballast. The other Particulars of your Letter I shall endeavour to answer to morrow. With great Esteem I am, Dear Sir, your most obedient & most humble Servant.
B Franklin

A muster Roll of the Bonhomme Richard will be wanted, I understand, in order to divide the Produce of the Prizes.
Mr. Ross having wrote me word that he shall go in the Luzerne, I request you to take in his Stead Capt. Hutchins a very worthy American, who has suffered much for his Attachment to our Cause—
Honble Comme Jones—

 
Addressed: A Monsieur / Monsieur le Capitaine / Jones chez M. Gourlade / Negt / à L’Orient
Endorsed: From his Excellency Dr. Franklin Passy March 8th 1780
Notation: an order for the Cannon &c The BH: Richards muster Rolls wanted
